Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5,7,11-17,19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (JP 2007035973).
In reference to claims 1 and 13, Watanabe teaches a chemical mechanical polishing system and a method of temperature control for a chemical mechanical polishing system comprising a platen, 2, to support a polishing pad, 1, having a polishing surface, a source of a heating fluid, 21, a reservoir, 23, 24, to hold a polishing liquid; and a dispenser, 10, having one or more apertures, 12, suspended over the platen to direct the polishing liquid onto the polishing surface, wherein the source of the heating fluid is coupled to the dispenser and configured to deliver the heating fluid into the polishing liquid to heat the polishing liquid after the polishing liquid leaves the reservoir and before the polishing liquid is dispensed onto the polishing surface. (“The steam generation unit 20 is a unit that mixes water vapor or pure water, chemical liquid or slurry (hereinafter referred to as chemicals) with the water vapor and supplies it to the steam injection unit. It mixes equipment, chemicals, etc. related to the generation of water vapor. And a mixing device 25 for mixing water vapor and chemicals.  The mixing device 25 mixes a mixed liquid of pure water and a chemical solution supplied from the blending device 26 with the water vapor sent from the wetness adjustment device 27 to generate water vapor containing a mist-like chemical solution. The water vapor containing the chemical solution and the like generated in this way is sent from the air supply pipe 13 of the vapor injection unit 10 into the vapor injection pipe 11. Of course, if not necessary, pure water or a chemical solution may not be mixed with water vapor. The discharge device 40 sucks and discharges water vapor including a drain, a chemical solution, and the like in the steam recovery pipe of the steam injection unit 10 with a vacuum pump.”)
In reference to claims 2 and 17, wherein the heating fluid comprises one or more of water, de-ionized water, or water that includes additives or chemicals, (“The mixing device 25 mixes a mixed liquid of pure water”).
In reference to claims 3 and15, wherein the source of heating fluid comprises a steam generator and the heating fluid comprises steam, (“The steam generator 21 heats and evaporates pure water to generate saturated or wet steam”).
In reference to claims 5 and 9, wherein the source of heating fluid is coupled to the dispenser in a dispenser arm that extends over the platen so as to deliver heating fluid into the polishing liquid in the dispenser arm, (fig.1).
In reference to claims 11 and 12, Watanabe teaches a chemical mechanical polishing system comprising a platen, 2, to support a polishing pad, 1, having a polishing surface, a dispenser assembly, 10, including a reservoir to hold a polishing liquid, 23,24, and a dispenser, 10, having one or more apertures suspended over the platen to direct the polishing liquid onto the polishing surface, and a steam generator, 21, coupled to the dispenser assembly and configured to deliver steam into the polishing liquid to heat the polishing liquid before the polishing liquid is dispensed onto the polishing surface, wherein the steam generator is coupled to the dispenser and configured to deliver steam into the polishing liquid after the polishing liquid leaves the reservoir, (“The steam generation unit 20 is a unit that mixes water vapor or pure water, chemical liquid or slurry (hereinafter referred to as chemicals) with the water vapor and supplies it to the steam injection unit. It mixes equipment, chemicals, etc. related to the generation of water vapor. And a mixing device 25 for mixing water vapor and chemicals.  The mixing device 25 mixes a mixed liquid of pure water and a chemical solution supplied from the blending device 26 with the water vapor sent from the wetness adjustment device 27 to generate water vapor containing a mist-like chemical solution. The water vapor containing the chemical solution and the like generated in this way is sent from the air supply pipe 13 of the vapor injection unit 10 into the vapor injection pipe 11. Of course, if not necessary, pure water or a chemical solution may not be mixed with water vapor. The discharge device 40 sucks and discharges water vapor including a drain, a chemical solution, and the like in the steam recovery pipe of the steam injection unit 10 with a vacuum pump”).
In reference to claim 16, wherein the steam is heated to 40-120 °C prior to being injected into the polishing liquid, (“The water vapor at this time is preferably high pressure and high temperature within a range for example of 120 to 130 ° C.”).
In reference to claim 21, (“as the water vapor, dry water vapor can be used”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4,8-10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Huang et al. (11/103970).
Watanabe teaches all the limitations of the claims except for a controller coupled to a power source for the steam generator and configured to cause the steam generator to heat the steam to 40-120 °C, one or more valves that control a relative flow rate of heating fluid to polishing liquid, a controller configured to control the one or more valves such that the heating fluid and the polishing liquid are mixed at a flow rate ratio of 10:1 to 1:10, wherein the controller is configured to control a steam valve located between the steam generator and the dispenser to cause steam to flow through the steam valve into the dispenser at a first rate, and control a polishing liquid valve located between the polishing liquid reservoir and the dispenser to cause polishing liquid to flow into the dispenser at a second rate.
Huang et al. teaches valves, 122 and 132, that control flow rates of the polishing liquids, and a controller, 190, that controls the valves and thus the flow rates and temperatures, (col. 4, lines 23-32).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Watanabe with a controller and valves, as taught by Huang et al., and thus provide the tool with a controller coupled to a power source for the steam generator and configured to cause the steam generator to heat the steam to 40-120 °C, one or more valves that control a relative flow rate of heating fluid to polishing liquid, a controller configured to control the one or more valves such that the heating fluid and the polishing liquid are mixed at a flow rate ratio of 10:1 to 1:10, wherein the controller is configured to control a steam valve located between the steam generator and the dispenser to cause steam to flow through the steam valve into the dispenser at a first rate, and control a polishing liquid valve located between the polishing liquid reservoir and the dispenser to cause polishing liquid to flow into the dispenser at a second rate, since Watanabe teaches controlling the temperature and the flow rate of the liquid, and providing the controller and the valves would also accomplish temperature and flow rate control. 

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Sun et al. (2002/0068454).
Watanabe teaches all the limitations of the claims except for wherein the source of heating fluid is coupled to the dispenser in a mixing chamber located in the dispenser arm.
Sun et al. teaches mxing fluids in a chamber located in the dispenser arm, (pp0027).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Watanabe with the mixing chamber being located in the dispenser arm, as taught by Sun et al., in order to enhance the mixing and dispensing capbitlities. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marks et al. (8,439,723), Naujok et al. (7,201,634) and Hirokawa (2004/0087248) were cited to show other examples of CMP systems.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        May 7, 2022


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723